Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.

3.	This office action is based on Applicants’ amendment filed on 9/22/2020 and an interview conducted on 2/24/2021 with Applicants’ representative Attorney Armon Shahdadi (Reg. No. 70728).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Armon Shahdadi (Reg. No. 70728).

6.    Claims 1-2, 4-9 and 11-20 are allowed and claim 10 is canceled.
7.    The application has been amended as follows:

IN THE CLAIMS:
1. 	(Currently Amended) A method for implementing applications on a user device 
receiving a selection of an option presented in a user interface of a portal application, the option corresponding to an application or a bundle of applications 
obtaining, with an agent on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access; 
querying, with the agent operating on the user device, the information package; 
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access and protocols for the agent to: 
	access a virtual disk corresponding to the selected application or bundle of applications, and 
	launch the selected application or bundle of applications from the virtual disk;

sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch;
wherein the resource request is one of a script request and an image request, and
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy.
2. 	(Previously presented) the method of claim 1, further comprising: 
receiving a response to the resource request; and
displaying data from the response in the portal application.
4. 	(Currently Amended) the method of claim [[3]] 1, wherein the type of virtual disk access causes the agent to download a local copy of the virtual disk, and in the portal application includes a download completion percentage.
5. 	(Previously Presented) The method of claim 2, wherein the resource request is a script request that is generated by the portal application and provided to a web server of the agent through a browser, and wherein the response is a script response that is provided from the web server to the portal application through the browser.
6. 	(Previously Presented) The method of claim 2, wherein sending the resource request includes activating a first dynamic module (“DM1”) that is identified in the 
7. 	(Previously presented) the method of claim 6, further comprising:
sending a notification to a module manager of the portal application in an instance where an implementation of DM1 is completed; and
deactivating, with the module manager, DM1 and DM2 with respect to a portal page of the portal application.
8.	(Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for implementing applications on a user device on a just-in-time basis, the stages comprising:
receiving a selection of an option presented in a user interface of a portal application, the option corresponding to an application or a bundle of applications 
obtaining, with an agent on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access; 
querying, with the agent operating on the device, the information package; 
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access and protocols for the agent to: 
access a virtual disk corresponding to the selected application or bundle of applications, and 
or bundle of applications from the virtual disk;
accessing the virtual disk with the agent according to the use-policy; and
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch;
wherein the resource request is one of a script request and an image request, and
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy.
9. 	(Previously presented) the non-transitory, computer-readable medium of claim 8, the stages further comprising:
receiving a response to the resource request; and
displaying data from the response in the portal application.
10. 	(Canceled). 
11. 	(Currently Amended) the non-transitory, computer-readable medium of claim [[10]] 9, wherein the type of virtual disk access causes the agent to download of a local copy of the virtual disk, and wherein the data from the response includes a download completion percentage.
12. 	(Currently Amended) The non-transitory, computer-readable medium of claim [[8]] 9, wherein the resource request is a script request that is generated by the portal 
13. 	(Currently Amended) The non-transitory, computer-readable medium of claim [[8]] 9, wherein sending the resource request includes activating a first dynamic module (“DM1”) that is identified in the resource request, and wherein the response includes an activation protocol for activating a second dynamic module (“DM2”) on the portal application that implements DM1 and provides DM1 with the data.
14. 	(Previously presented) the non-transitory, computer-readable medium of claim 13, the stages further comprising:
sending a notification to a module manager of the portal application in an instance where an implementation of DM1 is completed; and
deactivating, with the module manager, DM1 and DM2 with respect to a portal page of the portal application.
15.	(Currently Amended) A system for implementing applications on a user device on a just-in-time basis, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and 
the user device including a processor that executes the instructions to carry out stages comprising:

obtaining, with an agent on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access; 
querying, with the agent operating on the user device, the information package; 
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access and protocols for the agent to: 
access a virtual disk corresponding to the selected application or bundle of applications, and 
launch the selected application or bundle of applications from the virtual disk;
accessing the virtual disk with the agent according to the use-policy; and
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch;
wherein the resource request is one of a script request and an image request, and

16. 	(Previously presented) the system of claim 15, the stages further comprising:
receiving a response to the resource request; and
displaying data from the response in the portal application.
17.	(Currently Amended) The system of claim 16, 
18. 	(Previously Presented) The system of claim 16,  wherein the resource request is a script request that is generated by the portal application and provided to a web server of the agent through a browser, and wherein the response is a script response that is provided from the web server to the portal application through the browser. 
19. 	(Previously Presented) The system of claim 16, wherein sending the resource request includes activating a first dynamic module (“DM1”) that is identified in the resource request, and wherein the response includes an activation protocol for activating a second dynamic module (“DM2”) on the portal application that implements DM1 and provides DM1 with the data.
20. 	(Previously presented) the system of claim 19, the stages further comprising:

deactivating, with the module manager, DM1 and DM2 with respect to a portal page of the portal application.

Reasons for Allowance
7.    Claims 1-2, 4-9 and 11-20 are allowed over the prior arts of record.
8.    The following is an examiner’s statement of reasons for allowance:
A. The cited references:
Radhakrishnan et al. (US Pub. No. 2018/0365051 A1) discloses once an application is selected, the agent of virtual machine may make a record of the selection and provide a record or metadata associated with the selection to application attached service – See paragraph [0035].  To manage the profile of an end user, application attach service 150 may maintain a data structure, which indicates a user identifier, an operating system, and an associated metadata file (a virtual disk, VMDK, or some other file – See paragraph [0036].  Application volumes may include, but are not limited to, virtual machine disks (VMDKs), virtual hard disks (VHDs), or some other virtual disk file capable of storing applications for execution on the virtual machines – See paragraph [0019].  However, Radhakrishnan does not disclose…obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access;…determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk 
Patel et al. (US Pub. No. 2018/0316550 A1) discloses as the server instantiation and EMM installation takes place, the provisioning server can provide a graphical user interface ("GUI") that allows the user to see the progress.  For example, a status bar can indicate what stage of the overall provisioning process is in progress, which ones are complete – See paragraph [0016].  The provisioning server can include a portal that a user connects to with a user device.  The provisioning server can provide a GUI with options that allow the user to specify the number of user devices that the customer's EMM system will manage.  The user can also specify the EMM application version for use in the customer's EMM system, as well as deployment locations (also called deployment addresses) for a device services server and a console server – See paragraph [0026].  However, Patel does not disclose …obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access;…determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access…; sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and 

Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific to the limitations of:
“obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access; 
…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access…;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy” in combination with all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 8, specific to the limitations of:
“obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access;
…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access …;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy” in combination with all other limitations/elements as claimed in claim 8. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 15, specific to the limitations of:

…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access …;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy” in combination with all other limitations/elements as claimed in claim 15. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2, 4-7, 9, 11-14 and 16-20 are dependent upon claims 1, 8 and 14. Since the independent claims 1, 8 and 14 is allowable, claims 2, 4-7, 9, 11-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dishpan M. Francis (Step-by-Step Guide to setup Just-in-Time VM Access in Azure) discloses when Just-in-Time VM Access enabled, we can define what VM and what ports will be controlled. In most scenarios you do not need to control access to ports used by your applications or services – See page 1.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MONGBAO NGUYEN/           Examiner, Art Unit 2192